DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on January 20th, 2021 have been entered and accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 7 – 10, and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hanagan (US 6685862) in view of Kozlowski (US 2021/0221266).
Regarding claim 1, Hanagan teaches a method of making a vehicle seat (Abstract) comprising the step of molding a layer of foam (ref. #120) on a non-decorative side of a decorative layer of material (ref. #20) to form a seat panel (Col. 3; lines 44 – 60; Fig. 3 – 4). 
However, Hanagan does not teach the seat panel is subsequently attached to a vehicle seat structure. Yet in a similar field of endeavor, Kozlowski teaches a method of making a vehicle seat (Abstract) comprising molding a foam on a blank to form a seat panel (Para. 90 – 92), wherein the seat panel is subsequently attached to a vehicle seat structure to form at least a portion of an exterior surface of the vehicle seat (Para.109; Fig. 30A – B).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Hanagan by including a subsequent attachment of the seat panel to a vehicle seat structure as Kozlowski discloses this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  
Regarding claim 2, Hanagan in view of Kozlowski teaches the invention disclosed in claim 1, as described above. Furthermore, Hanagan teaches the discontinuous layer of foam is molded in a single molding operation (Fig. 4).
Regarding claim 3, Hanagan in view of Kozlowski teaches the invention disclosed in claim 1, as described above. Furthermore, Kozlowski teaches a method further comprising the step of forming a loop in the decorative layer of material between separate first and second areas of the decorative layer of material before the step of molding (Para. 101).
Regarding claim 4, Hanagan in view of Kozlowski teaches the invention disclosed in claim 1, as described above. Furthermore, Hanagan teaches a step wherein the decorative layer of material (ref. #20) is arranged so that a portion of the non-decorative side of the decorative layer of material (ref. #23) is facing itself during the step of molding (Fig. 3; Fig. 4).
Regarding claim 5, Hanagan in view of Kozlowski teaches the invention disclosed in claim 1, as described above. Furthermore, Hanagan teaches a portion of the decorative layer of material (ref. #20) located between separate first and second areas of the decorative layer of material is excluded from a foam molding cavity during the step of molding (Fig. 4).
Regarding claim 7, Hanagan in view of Kozlowski teaches the invention disclosed in claim 1, as described above. Furthermore, Hanagan teaches the discontinuous layer of foam includes a first portion molded on a first area of the decorative layer of material and a separate second portion molded on a second area of the decorative layer of material (Fig. 8 – 10), the method further comprising forming permanent concave features in a decorative side of the decorative layer of material at said first and second areas (Fig. 8 – 10).
Regarding claim 8, Hanagan in view of Kozlowski teaches the invention disclosed in claim 1, as described above. Furthermore, Kozlowski teaches the foam is formed by transferring a continuous layer of foam-able material from a transfer film to the non-decorative side of the decorative layer of material (Para. 93 – 94).
Regarding claim 9, Hanagan in view of Kozlowski teaches the invention disclosed in claim 1, as described above. Furthermore, Hanagan teaches disposing the decorative layer of material (ref. #22) between opposing first and second portions (ref. #104; ref. #106) and closing the molding tool to form a foam molding cavity with a portion of the decorative layer of material in the foam molding cavity (Col. 3, lines 25 – 44), wherein a  portion of the decorative layer of material is outside the foam molding cavity after the step of closing and during the step of molding (Fig. 3; Fig. 4).
Regarding claim 10, Hanagan in view of Kozlowski teaches the invention disclosed in claim 9, as described above. Furthermore, Hanagan teaches wherein the first portion of the molding tool comprises first and second sections (ref. #104; #106) configured to move toward and away from each other (Col. 3, lines 24 – 27), It would have been obvious to one of ordinary skill in the art to specify disposing the central portion of the decorative layer of material between the first and second sections of the first portion of the molding tool before the step of closing, as it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP § 2144.04C.
Regarding claim 12, Hanagan in view of Kozlowski teaches the invention disclosed in claim 1, as described above. Furthermore, Kozlowski teaches separate first and second portions of the discontinuous layer of foam are on opposite left and right sides of a seat back of the vehicle seat when the seat panel is attached to the vehicle seat structure (Fig. 28; Fig. 30).
Regarding claim 13, Hanagan in view of Kozlowski teaches the invention disclosed in claim 1, as described above. Furthermore, Kozlowski teaches separate first and second portions of the discontinuous layer of foam are on opposite left and right sides of a seat bottom of the vehicle seat when the seat panel is attached to the vehicle seat structure (Fig. 30B).
Regarding claim 14, Hanagan in view of Kozlowski teaches the invention disclosed in claim 1, as described above. Furthermore, Kozlowski teaches the seat panel is folded to form a pocket between separate first and second portions of the discontinuous layer of foam when the seat panel is attached to the vehicle seat structure so that a portion of a decorative side of the decorative layer of material faces itself within the pocket (Para. 108; Fig. 28 – 29).
Regarding claim 15, Hanagan in view of Kozlowski teaches the invention disclosed in claim 1, as described above. Kozlowski teaches molding a discontinuous layer of foam (ref. #216) on a non-decorative side of a decorative layer of material (ref. #210) to form a seat panel (Para. 90 – 92). Adjusting the orientation of the foam after attaching the seat panel to a vehicle seat structure would have been obvious to one of ordinary skill in the art as a rearrangement of parts limitation Rearrangements of parts is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a rearrangement of parts limitation, and the device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hanagan and Kozlowski as applied to claim 1 above, and further in view of Nii (US 2014/0291880).
Regarding claim 6, Hanagan in view of Kozlowski teaches the invention disclosed in claim 1, as described above. However, these references do not teach a secondary cavity for molding during the step of molding. Yet in a similar field of endeavor, Nii teaches a manufacturing method for a seat comprising a molding die being formed a first sub element and a second sub element (Abstract). This method comprises a decorative layer of material (ref. #6) being disposed in a foam molding cavity of a molding tool (ref. #102) during the step of molding and another portion of the decorative layer of material (ref. #5) is disposed in a secondary cavity (cavity formed by ref. #103) of the molding tool during the step of molding (Fig. 3; Para. 24; Para. 28). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Hanagan and Kozlowski by including an additionally step of molding a portion of the decorative layer of material disposed in a secondary cavity. One would be motivated to make this modification to prevent misalignment during processing (Nii: Para. 24).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hanagan and Kozlowski as applied to claim 9 above, and further in view of Reighard (US 2016/0176364).
Regarding claim 11, Hanagan in view of Kozlowski teaches the invention disclosed in claim 9, as described above. However, these references do not teach the decorative layer is placed in tension during the step of disposing.
Yet in a similar field of endeavor, Reighard teaches a process for forming a vehicle panel (Abstract). This process teaches a decorative layer of material (ref. #16) is in sheet form and placed in tension during a step of disposing (Para. 49) with forces applied to opposite edges of the decorative layer of material in opposite directions (Fig. 6) and another force applied to the central portion of the decorative layer of material in a direction transverse to said opposite directions (Fig. 6).
It would have been obvious to one of ordinary skill in the art to modify the invention of Hanagan and Kozlowski by placing the decorative layer in tension during the step of disposing and applying opposite and transverse forces to the sheet, as Reighard discloses this is a known feature in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743